Judgment permanently enjoining defendant labor union and its members from picketing plaintiffs’ place of business and the places of business of their customers *920and from doing every and all acts which may interfere with the conduct of plaintiffs’ business, and order denying appellants’ motion to resettle the judgment unanimously affirmed, with costs. Section 876-a of the Civil Practice Act has no application to the facts in the instant case. It appears that since the strike was called plaintiffs have been conducting their business themselves and performing substantially all the work formerly done by their former employees, now members of defendant union. Therefore, there is no “ labor dispute ” within the letter or spirit of the statutory definition and plaintiffs are entitled to an injunction restraining defendants from picketing and interfering with their business. (Thompson v. Boekhout, 273 N. Y. 390.) Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.